16 N.Y.2d 529 (1965)
In the Matter of J. W. Mays, Inc., Appellant-Respondent,
v.
Tax Commission of the City of New York, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued March 11, 1965.
Decided April 22, 1965.
Arthur A. Segall and Alan Ditchik for appellant-respondent.
Leo A. Larkin, Corporation Counsel (James J. McGowan and Edward J. McLaughlin of counsel), for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.